DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter

Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The independent claim 1 is allowable over prior art, the prior art reference of Fukuyama et al. (US 20130207723 A1 of record) found in search of prior art discloses a differential amplifier 10 comprises an inverting input terminal IC; a non-inverting input terminal IT and an inverting output terminal OC; a non-inverting output terminal OT; a common mode detection circuit 12 but does not discloses a first current generation circuit IS1 and a second current generation circuit IS2 which generate currents in accordance with the output signal; a first transistor having a control terminal connected to an output terminal of the first current generation circuit; a second transistor having a control terminal coupled to an output terminal of the second current generation circuit; a third current source having a terminal coupled to a node between a terminal of the first transistor and the non-inverting output terminal; a fourth current source having a terminal coupled to a node between a terminal of the Application No.: 17/159.163second transistor and the inverting output terminal nor would it have been obvious to combine the prior of record thus the claim is allowable.
Claims 2-4 are allowable as being dependent upon claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.D.N/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843